     Case 2:21-cv-01562-LMA-DMD Document 13 Filed 08/25/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


SOUTH LAFOURCHE BANK & TRUST CO.                                       CIVIL ACTION

VERSUS                                                                     No. 21-1562

M/V JENNY W., IN REM,
M/V LIL SUSAN S., IN REM, AND
S & W MARINE, INC., IN PERSONAM                                            SECTION I


                                       ORDER

      Pending before the Court is a motion 1 “for publication of notice” filed by

plaintiff, South Lafourche Bank & Trust Company. Plaintiff “desires to give notice

of the commencement of this action,” via newspaper publication, “to the Master or

other ranking officer or caretaker” of the vessels underlying this litigation, as well as

“any and all persons, firms or corporations who have or may have notice of claim or

any individual lien against” the vessels. 2

      Plaintiff suggests that such notice is “required by law” without citing to any

specific authority. 3 The Court notes, though, for in rem actions, “[n]o notice other

than execution of process is required when the property that is the subject of the

action has been released under Rule E(5).” Fed. R. Supp. Adm. & Mar. Cl. C(4).

Newspaper publication may later become necessary if a vessel is not released within

fourteen days after execution of process. Id. In any event, “[t]his rule does not affect




1 R. Doc. No. 5.
2 Id. at 1.
3 Id.
     Case 2:21-cv-01562-LMA-DMD Document 13 Filed 08/25/21 Page 2 of 2




the notice requirements in an action to foreclose a preferred ship mortgage under 46

U.S.C. §§ 31301 et seq.” Id. In relevant part, to “enforce a claim for the outstanding

indebtedness secured by [a] mortgaged vessel,” one must provide “[a]ctual notice of a

civil action” to “any person that recorded” an “unexpired notice of a claim of an

undischarged lien on the vessel.” See 46 U.S.C. §§ 31325(b)(2), (d)(1)(B) (emphasis

supplied).

      As plaintiff’s motion does not cite to any statute or provision of the

Supplemental Rules for Certain Admiralty and Maritime Claims or the Local

Admiralty Rules, the Court construes it as a request to publish notice under Fed. R.

Supp. Adm. & Mar. Cl. C(4). However, the vessels have not yet been arrested.

Accordingly,

      IT IS     ORDERED that plaintiff’s motion is DENIED WITHOUT

PREJUDICE as premature.

       New Orleans, Louisiana, August 25, 2021.



                                       _______________________________________
                                               LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE




                                          2
